Case: 18-14518   Date Filed: 12/05/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14518
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:08-cr-00079-MCR-CJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


CLAUDIA CONSTANCE HIRMER,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (December 5, 2019)

Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-14518     Date Filed: 12/05/2019   Page: 2 of 2


      Claudia Hirmer, a federal prisoner, appeals pro se the denial of her motion to

access grand jury transcripts. Hirmer sought to use the transcripts to prepare an

application for a certificate of appealability, which we have since denied. And we

have denied her motion for reconsideration of that order. Because “we can no

longer offer [Hirmer] any effectual relief,” Gagliardi v. TJCV Land Tr., 889 F.3d
728, 733 (11th Cir. 2018), we dismiss her appeal as moot.

      APPEAL DISMISSED AS MOOT.




                                          2